                                         Case 1:21-cr-00322-CJN Document 6 Filed 05/12/21 Page 1 of 1



AO 442 (Rev. 01109) Arrest WAmlnt



                                                               UNITED STATES DISTRICT COURT
                                                                                                 for the
                                                                                         District of Columbia

                             United States of America
                                         v,                                                        )        Case: 1:21-cr-00322
                                                                                                   )        Assigned To : Nichols, Ca.r1J.
                                  PAUL MAUCHA and                                                  )
                                   MELISA SHAPIRO                                                  )        Assign. Date: 4/27/2021
                                                                                                   )        Description: INDICTMENT (8)
                                                  De/endonts


                                                                                      ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                          Paul Maucha
(nome o/person to be orrested)
                                                       -------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

fIl Indictment                             CJ Superseding Indictment                     o Information          CJ Superseding Information                     (j    Complaint
CJ Probation Violation Petition                                    o Supervised         Release Violation Petition           o Violation         Notice        0 Order of the Court

This offense is briefly described as follows:
 18 U.S.C. § 1349 (Conspiracy to Commit Wire Fraud)
 18 U.S.C. § 1343 (Wire Fraud)
 18 U.S.C. § 1957 (Engaging in Monetary Transactions                                        in Criminally   Derived   Property)




Date:       04127/2021
                                                                                                                              IUllillg    officer's sigllOtllre


City and state:                    WASHINGTON,                 D.C.                                             G. MICHAEL HARVEY. Magistrate Judge
                                                                                                                                 Primed nome and lille



                                                                                                Return
            This warrant was rec~ived on                               (dale)   0"1   /~qI ~\          , and the person was arrested on             (dOle)         0; (,   ~   !~\
at   (cityondstate)                              \JJ l~~'I\!J
                                                           f.,,,   !     'Dc.


Date:          (!)_5-4-f_')..-,-I_~....;..\ __
                                                                                                                        "'   ,'rrcsling    officer's slgllotllre


                                                                                                               \~Cvr;.JV:S, {oPe                    I    ~B:r: ~PECI::ftL-       A~t:"""'V
                                                                                                                                Prinled IIOme ond lille
